Citation Nr: 0944030	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for acne and dermatitis 
with erythematous lesions, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In May 2007 and 
December 2007, the Board remanded the Veteran's claims to the 
agency of original jurisdiction (AOJ) for additional 
development.

(The decision below addresses the Veteran's claims of service 
connection for PTSD and depression.  The claim of service 
connection for acne and dermatitis with erythematous lesions 
is addressed in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  It is as likely as not that the Veteran experienced 
stressful events during his military service in Vietnam.

2.  The Veteran has PTSD that is attributable to his active 
military service.

3.  The Veteran experiences depression as a symptom of his 
PTSD; a separate psychiatric disorder has not been shown.




CONCLUSIONS OF LAW

1.  The Veteran has PTSD that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

2.  The Veteran does not have a psychiatric disorder 
manifested by depression other than PTSD that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims of service connection for PTSD and 
depression has been accomplished.  Through October 2005, 
December 2007, and August 2008 notice letters, the Veteran 
was notified of the information and evidence needed to 
substantiate his PTSD claim.  The December 2007 and August 
2008 letters included a PTSD questionnaire to allow the 
Veteran to submit information concerning in-service 
stressors.  Those letters also provided notice regarding the 
depression claim.  By way of the December 2007 and August 
2008 notice letters, the Veteran was provided with the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
Veteran's claims, the claims were properly re-adjudicated in 
September 2009, which followed the August 2008 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2005, December 2007, 
and August 2008 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the Veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claimed disabilities.  Consequently, a remand 
of these two service connection issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
two issues on appeal.  The Veteran's service treatment and 
personnel have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in Charleston, South Carolina, and its associated 
outpatient clinic in Savannah, Georgia.  Additionally, 
pursuant to the Board's December 2007 remand, the Veteran was 
provided a VA examination in connection with his claims in 
August 2009, the report of which is of record.  The 
examination report contains sufficient evidence by which to 
determine whether the Veteran has PTSD, whether depression is 
a symptom of his PTSD, and whether his PTSD is related to an 
in-service stressor.  Furthermore, the Veteran was afforded a 
hearing before the Board in October 2007, the transcript of 
which is also of record.  In October 2009, the Veteran 
indicated that he did not have any additional information or 
evidence to support his claims.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Establishing service 
connection for PTSD specifically requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

The Veteran asserts that he has PTSD as a result of stressful 
experiences during active military service in the Republic of 
Vietnam.  At his hearing, the Veteran testified that he was 
stationed in areas where his unit encountered incoming mortar 
and rocket attacks.  He is unsure of the exact details of the 
incidents, but he believes the attacks may have occurred at 
Phnom Penh or Camp Eagle.  He also believes some of the 
attacks occurred shortly after he arrived in Vietnam in 
December 1967.   Thus, the Veteran contends that service 
connection is warranted for PTSD.  Additionally, the Veteran 
states that he experiences depression.

A review of the Veteran's service personnel and treatment 
records is negative for specific information and evidence 
pertaining to the alleged in-service stressor.  The Veteran's 
DD-214 lists his military occupational specialty as a cook.  
However, the Veteran states that he never cooked while he was 
in Vietnam because he was unable to stand as a result of a 
foot injury.  He recalls being assigned to truck driving 
duty.  Service records document that the Veteran served in 
Vietnam from December 1967 to November 1968.  During this 
time period, he was assigned to Headquarters Company, 3rd 
Battalion, 187th Infantry Division.  

Pursuant to the Board's December 2007 remand, the United 
States Army and Joint Services Records Research Center 
(JSRRC) was contacted in an attempt to verify the Veteran's 
in-service stressor of mortar and rocket attacks.  In May 
2009, JSRRC responded that it could not verify attacks on the 
187th Infantry in December 1967 at Phnom Penh.  However, 
JSRRC found documentation that the 187th Infantry was located 
at Phuoc Vinh during January 1968 and that the unit was 
subjected to multiple mortar attacks, rockets, small arms 
fire, and grenades throughout January 1968.

Even though the information provided by JSRRC does not 
identify the Veteran, the corroboration of the Veteran's 
personal participation is not required.  The records need 
only imply the Veteran's participation, such as identifying 
unit participation.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  In the Veteran's case, he was unable to recall 
the exact dates and locations of the enemy attacks that were 
alleged as an in-service stressor.  Nevertheless, personnel 
records indicate that the Veteran was assigned to the 187th 
Infantry when it came under enemy attack on multiple 
occasions spanning at least one month.  Although the 
Veteran's stated in-service stressor is not unequivocally 
corroborated by official records, given the information 
contained in his service records, his consistent and 
seemingly credible statements and testimony regarding the in-
service stressor made in the prosecution of his claim, and 
the information contained in the response from JSRRC, the 
evidence is at least in equipoise with respect to the 
occurrence of an in-service stressor.  When reasonable doubt 
is resolved in favor of the Veteran, the Board finds that it 
is as likely as not that the Veteran experienced stressful 
events during his military service in Vietnam.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In order for 
service connection to be warranted, there must be sufficient 
evidence linking a current diagnosis of PTSD to the in-
service stressor.

Post-service medical records show that the Veteran was first 
seen at the Charleston VAMC in November 2005 for an Agent 
Orange Registry Examination.  An anxiety disorder with 
symptoms consistent with PTSD was entered into the Veteran's 
problem history.  Subsequently, VA treatment records list 
PTSD as a diagnosis.  In August 2009, the Veteran underwent 
VA psychiatric examination.  The examiner noted the Veteran's 
history of experiencing mortar and rocket attacks in Vietnam.  
After examining the Veteran and reviewing the claims file, 
the examiner diagnosed the Veteran with PTSD.  The examiner 
gave the opinion that the DSM-IV criteria for PTSD had been 
met and that there is a greater than 50 percent probability 
that the Veteran's PTSD was caused by the incidents that 
occurred in Vietnam.

The August 2009 VA examination report is probative to the 
claim as it contains the only psychiatric diagnosis of record 
in accordance with DSM-IV.  The examiner's opinion linking 
the Veteran's PTSD to the in-service stressor of mortar and 
rocket attacks in Vietnam is persuasive as it has support in 
the record and it was made after a review of the evidence in 
the claims file and an examination of the Veteran.  In 
consideration of this evidence, the Board finds that the 
Veteran has PTSD that is attributable to his active military 
service.  Accordingly, service connection for PTSD is 
warranted.  See 38 C.F.R. § 3.304(f).

An issue of service connection for depression is also on 
appeal.  The evidence does not suggest that the Veteran has a 
psychiatric disorder separate from his PTSD that is 
manifested by depression.  His medical records do not contain 
another diagnosis such as a mood disorder.  The VA examiner 
noted that the Veteran experienced symptoms of depression and 
depressed mood.  Given that the examiner only diagnosed the 
Veteran with one Axis I psychiatric disorder in PTSD, the 
examiner implied that depression is part of the Veteran's 
symptomatology associated with his PTSD.  In light of the 
fact that a separate psychiatric disorder has not been shown, 
service connection is not warranted for a psychiatric 
disorder manifested by depression other than PTSD.


ORDER

Service connection for PTSD is granted.

Service connection for a psychiatric disorder manifested by 
depression other than PTSD is denied.


REMAND

The Board's December 2007 remand instructed the AOJ to 
schedule the Veteran for a VA examination of the skin to, in 
part, have an examiner offer an opinion as to whether it is 
at least as likely as not that the Veteran has acne, 
dermatitis, or other erythematous lesions, or residuals 
thereof, can be attributed to his period of active military 
service.

In June 2009, the Veteran underwent VA examination of the 
skin and the examiner provided an addendum to the report in 
July 2009.  The examiner diagnosed the Veteran with cystic 
acne.  The examiner noted that the onset of skin problems was 
in the 1980s, or the late 1970s at the earliest, according to 
the Veteran.  The examiner also noted that the Veteran's 
separation examination was normal regarding the skin.  
Although the examiner appeared to find this information 
important, he did not provide the requested nexus opinion.  
Instead, the examiner stated that it was his impression that 
the Veteran has cystic acne and there is no evidence of 
chloracne related to Agent Orange.  It appears that the 
examiner was commenting on the presumptive provisions 
relating to diseases associated with exposure to certain 
herbicide agents.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  However, that is 
only one theory of entitlement for the Veteran's claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  
Additionally, the Court has held that a remand by the Board 
confers on the veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the case of the claim of service connection for acne and 
dermatitis with erythematous lesions, the remand instructions 
were not complied with as the requested medical opinion was 
not provided.  Without an opinion, the examination is less 
than adequate.  Consequently, the claim must be remanded for 
compliance with the December 2007 instructions.

Accordingly, this issue is REMANDED for the following 
actions:

1.  In order to comply with the 
instructions in the December 2007 remand, 
forward the Veteran's claims file to the 
Charleston VAMC physician who conducted 
the skin examination in June 2009.  The 
VA physician should re-review the claims 
file, and provide an opinion as to 
whether is likely as not (i.e., whether 
it is 50 percent or more probable) that 
the Veteran has acne, dermatitis, or 
other erythematous lesions, or residuals 
thereof (to include scarring), that can 
be attributed to his period of active 
military service.  The physician must 
provide the complete rationale for the 
conclusions reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

(The AOJ should arrange for the Veteran 
to undergo another medical examination 
only if the above-noted Charleston VAMC 
physician is unavailable or such 
examination is needed to answer the 
question posed above.)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for acne and dermatitis with 
erythematous lesions.  If the benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


